Case 5:19-cv-02488-JFW-SP Document 1 Filed 12/27/19 Page 1 of 7 Page ID #:1




 1     CENTER FOR DISABILITY ACCESS
       Raymond Ballister Jr., Esq., SBN 111282
 2     Phyl Grace, Esq., SBN 171771
       Russell Handy, Esq., SBN 195058
 3     Dennis Price, Esq., SBN 279082
       Mail: 8033 Linda Vista Road, Suite 200
 4     San Diego, CA 92111
       (858) 375-7385; (888) 422-5191 fax
 5     phylg@potterhandy.com
 6     Attorneys for Plaintiff
 7
 8
                               UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11     Frank Soto,                              Case No.

12               Plaintiff,
                                                Complaint For Damages And
13       v.                                     Injunctive Relief For Violations
                                                Of: American’s With Disabilities
14     Z Hawara Investments, LLC, a             Act; Unruh Civil Rights Act
       California Limited Liability
15     Company; and Does 1-10,

16               Defendants.

17
18         Plaintiff Frank Soto complains of Z Hawara Investments, LLC, a

19   California Limited Liability Company; and Does 1-10 (“Defendants”), and

20   alleges as follows:

21
22
       PARTIES:
23
       1. Plaintiff is a California resident with physical disabilities. He suffers
24
     from dystonia and uses a wheelchair for mobility.
25
       2. Defendant Z Hawara Investments, LLC owned the real property located
26
     at or about 44350 Jackson Street, Indio, California, in June 2019.
27
       3. Defendant Z Hawara Investments, LLC owns the real property located
28
     at or about 44350 Jackson Street, Indio, California, currently.

                                            1

     Complaint
Case 5:19-cv-02488-JFW-SP Document 1 Filed 12/27/19 Page 2 of 7 Page ID #:2




 1     4. Plaintiff does not know the true names of Defendants, their business
 2   capacities, their ownership connection to the property and business, or their
 3   relative responsibilities in causing the access violations herein complained of,
 4   and alleges a joint venture and common enterprise by all such Defendants.
 5   Plaintiff is informed and believes that each of the Defendants herein,
 6   including Does 1 through 10, inclusive, is responsible in some capacity for the
 7   events herein alleged, or is a necessary party for obtaining appropriate relief.
 8   Plaintiff will seek leave to amend when the true names, capacities,
 9   connections, and responsibilities of the Defendants and Does 1 through 10,
10   inclusive, are ascertained.
11
12     JURISDICTION & VENUE:
13     5. The Court has subject matter jurisdiction over the action pursuant to 28
14   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
15   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
16     6. Pursuant to supplemental jurisdiction, an attendant and related cause
17   of action, arising from the same nucleus of operative facts and arising out of
18   the same transactions, is also brought under California’s Unruh Civil Rights
19   Act, which act expressly incorporates the Americans with Disabilities Act.
20     7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
21   founded on the fact that the real property which is the subject of this action is
22   located in this district and that Plaintiff's cause of action arose in this district.
23
24     FACTUAL ALLEGATIONS:
25     8. Plaintiff went to the property to visit Jackson Liquor (“Store”) in June
26   2019 with the intention to avail himself of its goods and to assess the business
27   for compliance with the disability access laws.
28     9. The Store is a facility open to the public, a place of public


                                               2

     Complaint
Case 5:19-cv-02488-JFW-SP Document 1 Filed 12/27/19 Page 3 of 7 Page ID #:3




 1   accommodation, and a business establishment.
 2     10. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
 3   to provide accessible parking in conformance with the ADA Standards as it
 4   relates to wheelchair users like the plaintiff.
 5     11. On information and belief, the defendants currently fail to provide
 6   accessible parking.
 7     12. This barrier relates to and impacts the plaintiff’s disability. Plaintiff
 8   personally encountered this barrier.
 9     13. By failing to provide accessible facilities, the defendants denied the
10   plaintiff full and equal access.
11     14. The failure to provide accessible facilities created difficulty and
12   discomfort for the Plaintiff.
13     15. The defendants have failed to maintain in working and useable
14   conditions those features required to provide ready access to persons with
15   disabilities.
16     16. The barriers identified above are easily removed without much
17   difficulty or expense. They are the types of barriers identified by the
18   Department of Justice as presumably readily achievable to remove and, in fact,
19   these barriers are readily achievable to remove. Moreover, there are numerous
20   alternative accommodations that could be made to provide a greater level of
21   access if complete removal were not achievable.
22     17. Plaintiff will return to the Store to avail himself of its goods and to
23   determine compliance with the disability access laws once it is represented to
24   him that the Store and its facilities are accessible. Plaintiff is currently deterred
25   from doing so because of his knowledge of the existing barriers and his
26   uncertainty about the existence of yet other barriers on the site. If the barriers
27   are not removed, the plaintiff will face unlawful and discriminatory barriers
28   again.


                                              3

     Complaint
Case 5:19-cv-02488-JFW-SP Document 1 Filed 12/27/19 Page 4 of 7 Page ID #:4




 1     18. Given the obvious and blatant nature of the barriers and violations
 2   alleged herein, the plaintiff alleges, on information and belief, that there are
 3   other violations and barriers on the site that relate to his disability. Plaintiff will
 4   amend the complaint, to provide proper notice regarding the scope of this
 5   lawsuit, once he conducts a site inspection. However, please be on notice that
 6   the plaintiff seeks to have all barriers related to his disability remedied. See
 7   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
 8   encounters one barrier at a site, he can sue to have all barriers that relate to his
 9   disability removed regardless of whether he personally encountered them).
10
11   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
12   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
13   Defendants.) (42 U.S.C. section 12101, et seq.)
14     19. Plaintiff re-pleads and incorporates by reference, as if fully set forth
15   again herein, the allegations contained in all prior paragraphs of this
16   complaint.
17     20. Under the ADA, it is an act of discrimination to fail to ensure that the
18   privileges, advantages, accommodations, facilities, goods and services of any
19   place of public accommodation is offered on a full and equal basis by anyone
20   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
21   § 12182(a). Discrimination is defined, inter alia, as follows:
22             a. A failure to make reasonable modifications in policies, practices,
23                or procedures, when such modifications are necessary to afford
24                goods,     services,     facilities,   privileges,    advantages,      or
25                accommodations to individuals with disabilities, unless the
26                accommodation would work a fundamental alteration of those
27                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
28             b. A failure to remove architectural barriers where such removal is


                                               4

     Complaint
Case 5:19-cv-02488-JFW-SP Document 1 Filed 12/27/19 Page 5 of 7 Page ID #:5




 1                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 2                defined by reference to the ADA Standards.
 3            c. A failure to make alterations in such a manner that, to the
 4                maximum extent feasible, the altered portions of the facility are
 5                readily accessible to and usable by individuals with disabilities,
 6                including individuals who use wheelchairs or to ensure that, to the
 7                maximum extent feasible, the path of travel to the altered area and
 8                the bathrooms, telephones, and drinking fountains serving the
 9                altered area, are readily accessible to and usable by individuals
10                with disabilities. 42 U.S.C. § 12183(a)(2).
11     21. When a business provides parking for its customers, it must provide
12   accessible parking.
13     22. Here, accessible parking has not been provided.
14     23. The Safe Harbor provisions of the 2010 Standards are not applicable
15   here because the conditions challenged in this lawsuit do not comply with the
16   1991 Standards.
17     24. A public accommodation must maintain in operable working condition
18   those features of its facilities and equipment that are required to be readily
19   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
20     25. Here, the failure to ensure that the accessible facilities were available
21   and ready to be used by the plaintiff is a violation of the law.
22
23   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
24   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
25   Code § 51-53.)
26     26. Plaintiff repleads and incorporates by reference, as if fully set forth
27   again herein, the allegations contained in all prior paragraphs of this
28   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,


                                              5

     Complaint
Case 5:19-cv-02488-JFW-SP Document 1 Filed 12/27/19 Page 6 of 7 Page ID #:6




 1   that persons with disabilities are entitled to full and equal accommodations,
 2   advantages, facilities, privileges, or services in all business establishment of
 3   every kind whatsoever within the jurisdiction of the State of California. Cal.
 4   Civ. Code §51(b).
 5      27. The Unruh Act provides that a violation of the ADA is a violation of the
 6   Unruh Act. Cal. Civ. Code, § 51(f).
 7      28. Defendants’ acts and omissions, as herein alleged, have violated the
 8   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
 9   rights to full and equal use of the accommodations, advantages, facilities,
10   privileges, or services offered.
11      29. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
12   discomfort or embarrassment for the plaintiff, the defendants are also each
13   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
14   (c).)
15
16             PRAYER:
17             Wherefore, Plaintiff prays that this Court award damages and provide
18   relief as follows:
19           1. For injunctive relief, compelling Defendants to comply with the
20   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
21   plaintiff is not invoking section 55 of the California Civil Code and is not
22   seeking injunctive relief under the Disabled Persons Act at all.
23           2. Damages under the Unruh Civil Rights Act, which provides for actual
24   damages and a statutory minimum of $4,000 for each offense.
25
26
27
28


                                              6

     Complaint
Case 5:19-cv-02488-JFW-SP Document 1 Filed 12/27/19 Page 7 of 7 Page ID #:7




 1      3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
 2   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 3
     Dated: December 19, 2019        CENTER FOR DISABILITY ACCESS
 4
 5
                                     By:
 6
 7                                   ____________________________________

 8                                          Russell Handy, Esq.
                                            Attorney for plaintiff
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           7

     Complaint
